UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STATE FARM MUTUAL
 AUTOMOBILE INSURANCE
 COMPANY, et al.,                                                  20-CV-443 (JPO)
                    Plaintiffs,
                                                               OPINION AND ORDER
                     -v-

 IBRAHIM FATIHA, D.C., et al.,
                         Defendants.


J. PAUL OETKEN, District Judge:

       This is a case in which Plaintiffs State Farm Mutual Automobile Insurance Company and

State Farm Fire and Casualty Company (together, “State Farm”) bring common law fraud and

unjust enrichment claims against Defendants, New York-based individuals and corporations

alleged to have operated a scheme to submit fraudulent no-fault insurance charges. The

Scheduling Order was entered on September 10, 2020, and it set March 3, 2021, as the deadline

for completion of fact discovery. (Dkt. No. 43.) On December 3, 2020, State Farm informed the

Court that Defendants had failed to provide responses to its discovery requests. (Dkt. No 46.)

On December 9, 2020, the Court held a conference to address the parties’ discovery dispute and

confirmed that Defendants had yet to produce a single document. At the conference, the Court

ordered Defendants to produce discovery responses by December 23, 2020, and warned that

sanctions could follow if Defendants failed to meet that deadline. (Dkt. No. 48.)

       Instead of responding to State Farm’s discovery requests, Defendants filed motions to

dismiss for lack of subject matter jurisdiction, for judgment on the pleadings, and to stay

discovery. (Dkt. No. 49; Dkt. No. 51.) On January 4, 2021, State Farm filed a letter motion to




                                                 1
strike Defendants’ answers and hold Defendants in default. (Dkt. No. 50.) For the reasons that

follow, Defendants’ motions are denied, and State Farm’s motion is denied.

I.        Discussion

        A.      Defendants’ Motions

        Defendants attack State Farm’s pleadings in two ways. First, Defendants argue that State

Farm holds the same citizenship as its New York-based insureds pursuant to 28 U.S.C.

§ 1332(c)(1)(A) and that this imputed status precludes the Court from exercising diversity

jurisdiction. Second, Defendants argue that State Farm’s common law fraud and unjust

enrichment claims are barred by their respective statutes of limitations. Neither argument is

meritorious.

        With respect to the jurisdictional argument, § 1332(c) provides that “in any direct action

against the insurer of a policy or contract of liability insurance, . . . such insurer shall be deemed

a citizen of . . . every State and foreign state of which the insured is a citizen.” By the statute’s

plain text, the citizenship of an insured is imputed to an insurer in “direct action” lawsuits that

are brought “against” an insurer. But this is not a direct action lawsuit, or a case in which “an

injured party . . . [brought] a tort action directly against an insurer” to bypass litigating against

“the alleged tortfeasor insured as a party-defendant.” Rosa v. Allstate Ins. Co., 981 F.2d 669,

672 (2d Cir. 1992). It cannot be said that State Farm “stands in the shoes of [any] legally

responsible insured” in litigating this case on its own behalf. Id. at 675. Indeed, this case was

brought by State Farm, not against it. Section 1332(c)(1)(A) is inapposite, and Defendants’

jurisdictional challenge fails.

        Defendants’ challenge to the timing of State Farm’s claims also fails. Dismissing a

claim based on the statute of limitations “is appropriate only if [the] complaint clearly shows the

claim is out of time.” Harris v. City of New York, 186 F.3d 243, 250 (2d Cir. 1999). Under New


                                                   2
York law, common law unjust enrichment claims “must be commenced within six years” of

accruing, and common law fraud claims “must be commenced [within] the greater of six years

from the date the cause of action accrued or two years from the time the plaintiff . . . discovered

the fraud, or could with reasonable diligence have discovered it.” N.Y. Civ. Prac. L. & R.

(“C.P.L.R.”) § 213(2) and (8); see also Seidenfeld v. Zaltz, 162 A.D.3d 929, 936 (2d Dep’t 2018)

(citing C.P.L.R. § 213(2) in analysis of an unjust enrichment claim). To the extent an unjust

enrichment or fraud claim “would not exist but for [a] statute,” it is subject to a three-year statute

of limitations. Motor Vehicle Accident Indem. Corp. v. Aetna Cas. & Sur. Co., 89 N.Y.2d 214,

220–21 (1996); C.P.L.R. § 214(2). Here, State Farm alleges that Defendants submitted charges

for medically unnecessary services “[b]eginning in 2013, and continuing through the present

day.” (Dkt. No. 1 ¶ 36.) Irrespective of whether a six-year, three-year, or two-year statute of

limitations applies, State Farm’s claims cover discrete charges that were submitted recently and

that fall within the allowable period. See Plitman v. Leibowitz, 990 F. Supp. 336, 337 (S.D.N.Y.

1998) (“Under New York law, an unjust enrichment claim accrues upon occurrence of the

wrongful act giving rise to the duty of restitution.”). Even if the claims must be narrowed, and

State Farm’s damages limited, a judgment on the pleadings disposing of the claims altogether

would be inappropriate.

       B.      The Motion for Sanctions

       In the January 4, 2021 letter motion, State Farm informed the Court that Defendants had

failed to meet the December 23, 2021 deadline for producing initial discovery responses. On the

day of the deadline, counsel for Defendants requested that State Farm grant Defendants an

extension to December 29, 2020. (Dkt. No. 50-2.) Counsel explained that she had not been able

to meet with Defendants in advance of the deadline and would meet with Defendants on

December 28, 2020, to “finalize responses.” (Id.) State Farm refused the extension. Instead of


                                                  3
submitting partial or unfinalized responses, Defendants blew through the deadline. No responses

were submitted on December 23, 2020. No responses were submitted on December 29, 2020.

(Dkt. No. 50 at 3.) And no responses were submitted as of February 26, 2021, when the parties,

understanding that the scheduled March 3, 2021 close of fact discovery would not be met, jointly

requested an extension of the discovery deadlines in this case. (Dkt. No. 58.) Nothing indicates

that Defendants have since provided any response to State Farm’s discovery requests.

          Under Federal Rule of Civil Procedure 37(b), district courts are empowered to impose a

broad array of sanctions for a party’s noncompliance with a discovery order. District courts

enjoy “wide discretion” in choosing an appropriate sanction, Shcherbakovskiy v. Da Capo Al

Fine, Ltd., 490 F.3d 130, 135 (2d Cir. 2007) (citation omitted), though the Second Circuit has

identified four factors that may guide a district court’s exercise of its discretion, Agiwal v. Mid

Island Mortg. Corp., 555 F.3d 298, 302 (2d Cir. 2009). District courts should consider: “(1) the

willfulness of the non-compliant party or the reason for noncompliance; (2) the efficacy of lesser

sanctions; (3) the duration of the period of noncompliance, and (4) whether the non-compliant

party had been warned of the consequences of noncompliance.” Id. (citing Nieves v. City of New

York, 208 F.R.D. 531, 535 (S.D.N.Y. 2002)). Ultimately, “any sanction must be ‘just’” and

“must be specifically related to the particular ‘claim’ which was at issue in the order to provide

discovery.” Ins. Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 707

(1982).

          State Farm requests that the Court, pursuant to its Rule 37(b) authority, strike

Defendants’ answers and hold them in default. Rule 37(b) expressly contemplates these severe

sanctions, which may be imposed in “extreme situations,” Guggenheim Capital, LLC v.

Birnbaum, 722 F.3d 444, 451 (2d Cir. 2013) (citation omitted), as when a party substantially




                                                    4
delays discovery by engaging in “persistent noncompliance with discovery obligations” or by

“declin[ing] to participate further in discovery.” Bhagwanani v. Brown, 665 F. App’x 41, 43 (2d

Cir. 2016); Metro Found. Contractors, Inc. v. Arch Ins. Co., 551 F. App’x 607, 609 (2d Cir.

2014). At a low-water mark, severe sanctions may be imposed after as few as three months of

noncompliance, to the extent that the noncompliant party’s conduct is “sufficient to allow the

district court to conclude that [it] never intended to comply with [] any of the Court’s discovery

orders.” Funk v. Belneftekhim, 861 F.3d 354, 369 (2d Cir. 2017); Embuscado v. DC Comics, 347

F. App’x 700, 701 (2d Cir. 2009).

       The facts at hand present a close case for whether the severe sanction of default is

appropriate. The totality of Defendants’ conduct in this case indicates their unwillingness to

participate in this litigation. See S. New England Tel. Co. v. Global NAPs Inc., 624 F.3d 123,

144 (2d Cir. 2010) (“[D]efault is justified if the district court finds that the failure to comply with

discovery orders was due to willfulness, bad faith, or any fault of the party sanctioned.” (internal

quotation marks and citation omitted)). Instead of producing discovery responses, Defendants

have raised thin and borderline frivolous arguments to quash State Farm’s subpoenas, challenge

State Farm’s claims, and challenge the Court’s jurisdiction. (Dkt. No. 44; Dkt. No. 49.) These

efforts have subverted the Court’s Scheduling Order and the December 9, 2020 Order. They

have set back discovery by months. At the December 9, 2020 conference, Defendants were put

on notice of the possibility that their continued noncompliance would result in sanctions, up to

and including default judgment. Notice was also supplied by State Farm’s January 4, 2021 letter

motion, to which Defendants failed to respond. See Int’l Ore & Fertilizer Corp. v. SGS Control

Servs., Inc., 38 F.3d 1279, 1286 (2d Cir. 1994) (“Appellants [] had notice from [the sanctions]

motion, and an opportunity to be heard by opposing the motion”). Moreover, holding




                                                  5
Defendants in default would certainly be related to their discovery shortfalls, as Defendants have

failed to produce any response with respect to State Farm’s claims. Still, the Court worries that

the severe sanction of default may not yet be warranted.

       Although “district courts are not required to exhaust possible lesser sanctions before

imposing dismissal or default if such a sanction is appropriate on the overall record,” S. New

England Tel. Co., 624 F.3d at 148, “[a] district judge should employ [such sanctions] only when

he is sure of the impotence of lesser sanctions,” Dodson v. Runyon, 86 F.3d 37, 49 (2d Cir. 1996)

(internal quotation marks and citation omitted). Not having imposed sanctions previously, and

having now denied the motions Defendants used to justify their discovery delays, the Court

believes that lesser sanctions may potentially induce Defendants’ compliance and streamline

discovery to put State Farm in a position similar to the one it would have been in had Defendants

complied. See Funk, 861 F.3d at 369. Accordingly, the Court orders Defendants to pay the

reasonable expenses, including reasonable attorney’s fees, incurred by State Farm in trying to

obtain discovery from Defendants. Fed. R. Civ. P. 37(b)(2)(C). The Court also prohibits

Defendants from taking fact discovery in this case, which responds not only to Defendants’

discovery misconduct but also to their failure to serve any discovery requests (Dkt. No. 50 at 2

n.4) by the deadline set forth in the Scheduling Order. See U.S. Russia Inv. Fund v. Neal & Co.,

No. 97-cv-1788, 1997 WL 669770, at *4 (S.D.N.Y. 1997) (holding that a party had “waived its

right to take discovery by failing to serve any discovery requests prior to the discovery cut-off”).

       If Defendants’ intransience continues, the Court will entertain a renewed motion to strike

Defendants’ answers and hold Defendants in default.




                                                 6
II.    Conclusion

       For the foregoing reasons, Defendants’ motion to dismiss and motion for judgment on the

pleadings are DENIED, and their motion to stay is DENIED as moot. Plaintiffs’ motion to strike

is also DENIED.

       Defendants shall produce the initial discovery responses covered by the December 9,

2020 Order on or before May 24, 2021. Additionally, the parties are directed to meet and confer

regarding an appropriate extended discovery schedule in light of this Opinion.

       The Clerk of Court is directed to close the motions at Docket Numbers 49 and 51.



       SO ORDERED.

Dated: May 12, 2021
       New York, New York

                                            ____________________________________
                                                       J. PAUL OETKEN
                                                   United States District Judge




                                                7
